Citation Nr: 1456579	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  10-40 652A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Whether the reduction of the disability rating for mild medial collateral ligament laxity, left knee, from 10 percent to noncompensable, effective March 1, 2010, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel





INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and November 2009 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

In his October 2010 substantive appeal (VA Form-9), the Veteran requested a Decision Review Officer (DRO) hearing; however, in a March 2011 Informal Conference Report, his representative stated that a DRO hearing "is not needed at present."  The Board, therefore, deems the Veteran's hearing request withdrawn.  38 C.F.R. § 20.704(e) (2014).

In an April 2014 decision, the Board determined that the Veteran's left knee laxity had improved, and accordingly determined that the RO's rating reduction was proper.  

The Veteran subsequently appealed his case to the U. S. Court of Appeals for Veterans Claims ("Court"), and in a September 2014 Order, the Court granted the parties' Joint Motion for Partial Remand ("Joint Motion"), vacated the Board's April 2014 decision to the extent that the Board determined that the rating reduction was proper.  The Veteran withdrew his appeal as to the Board's April 2014 denial of an increased rating for left knee laxity.  

In its April 2014 decision, the Board also remanded for the issuance of a statement of the case (SOC), an increased rating claim for pre-patellar bursitis, left knee, with limitation of extension, and service connection claims for left hip and left ankle disabilities, both claimed as secondary to the service-connected left knee disability.   Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, during the pendency of the Veteran's appeal to the Court, the RO issued, in April 2014, a statement of the case (SOC) in April 2014 with respect to the remanded issues.  In June 2014, the Veteran then submitted a statement which the RO accepted in lieu of a VA Form-9.  These issues have been timely appealed.  However, the record reflects that the Veteran has since testified before a DRO in September 2014 and it is unclear whether the RO has further development to conduct before certifying the issues to the Board.  As such, the issues of an increased rating claim for pre-patellar bursitis, left knee, with limitation of extension, and service connection for left hip and left ankle disabilities, are REFERRED to the to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In a November 2009 rating decision, the RO reduced the Veteran's rating for left knee laxity, from 10 percent to noncompensable, effective from March 1, 2010. 

2.  At the time of the reduction in the disability rating, a 10 percent rating had been in effect for a period of less than five years. 

3.   Improvement of the Veteran's left knee laxity is not shown by a preponderance of the evidence.  

CONCLUSION OF LAW

The reduction in the rating assigned for left knee laxity, from 10 percent to noncompensable, effective March 1, 2010, was not proper; restoration of the 10 percent rating is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code (DC) 5257 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an October 2006 rating decision, the RO assigned a 10 percent rating to the Veteran's left knee laxity, pursuant to DC 5257, effective May 5, 2006, and then in a November 2009 rating decision, reduced that rating to noncompensable, effective March 1, 2010.  See 38 C.F.R. § 4.71a (2014). 

Below, the Board restores the 10 percent disability rating for left knee laxity, effective from March 1, 2010, which constitutes a complete grant of the benefits sought on appeal.  As such, any defect with regard to VA's duty to notify and assist the Veteran with the development of his claim is harmless error, and no further discussion of VA's duty to notify and assist is necessary.  That notwithstanding, the RO followed proper procedure for effectuating a rating reduction pursuant to 38 C.F.R. § 3.105(e), (i).  In this regard, the RO notified the Veteran of the proposed reduction in a September 2009 rating decision at his latest address of record.  He was furnished detailed reasons and given 60 days from the date of the notice to submit additional evidence showing that the compensation payments should be continued at their present level.  

Disability evaluations are determined by the application of a schedule of ratings that is based as far as practical on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Not all cases will show all of the findings for a specific rating, especially in the more fully described grades of disabilities, but the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. 

Specific legal standards govern whether the reduction in the rating for the Veteran's left knee laxity from 10 percent to 0 percent was justified by the evidence.   A Veteran's disability rating will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155. 

Where a disability rating has been continued for at least 5 years at the same level, under 38 C.F.R. § 3.344 , if there have occurred changes in essential medical findings or diagnosis, that case is to be reviewed and adjudicated so as to produce the greatest degree of stability of disability evaluation.  In determining the propriety of a previous rating, the entire record as to medical history should be considered to ascertain whether the most recent examination is indeed a full and complete depiction of the level of disability.  38 C.F.R. § 3.344(a).   Likewise, in such cases, provided doubt remains, after according due consideration to all the evidence developed by the several items discussed in the preceding paragraph (section 3.344(a)), the rating agency will continue the rating in effect under specified procedures.  38 C.F.R. § 3.344(b). 

In this case, however, the 10 percent rating assigned to the Veteran's left knee laxity was in effect from May 5, 2006, through February 30, 2010, which was less than five years.  Therefore, the provisions of 38 C.F.R. §§ 3.344(a) and (b) , which govern the reduction of protected ratings in effect for five years or more, do not apply in this case.

Accordingly, reexaminations disclosing improvement, physical or mental, in these cases will warrant reduction in rating.  38 C.F.R. § 3.344(c).  The determination in a reduction in rating case must include the proper application as to the standard of proof.  To warrant reduction in rating, it must be shown that the preponderance of the evidence supports the reduction itself, and with application of the benefit-of-the-doubt doctrine under 38 U.S.C.A. § 5107(b) as required.  See Brown v. Brown, 5 Vet. App. 413, 420 (1993). 

As noted, the Veteran's left knee laxity is rated under DC 5257.  Under such code, a 10 percent rating is warranted for recurrent subluxation or lateral instability which is productive of slight impairment of the knee.  A 20 percent rating is warranted for recurrent subluxation or lateral instability that is productive of moderate impairment of the knee.  The words "slight," "moderate" and "severe," as used in the various diagnostic codes, are not defined in VA's Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  In other words, the use of these descriptive terms is not altogether dispositive of the rating that should be assigned, but it is nonetheless probative evidence to be considered in making this important determination.  38 C.F.R. §§ 4.2, 4.6.

The RO assigned the initial 10 percent rating for left knee laxity based on findings from an October 2006 VA examination report, which indicated that the Veteran had medial collateral ligament (MCL) laxity of his left knee to a mild degree.   
In June 2009, the Veteran filed a claim for an increased rating for his left knee disability.  He asserted that his knee disability had worsened, resulting in more frequent swelling and a decreased range of motion.  He also indicated that he had to wear a knee brace during all activity.

VA afforded the Veteran an examination of the knee in June 2009.  He reported that his left knee instability and giving way did not occur when wearing a brace.  The examiner noted that the Veteran's gait was steady with no assistive devices, except an elastic knee brace.  He walked with a limp favoring his left lower extremity.  He reported that he was able to walk comfortably with his brace 200 feet before he needed to stop due to pain.  The Veteran's left lower extremity showed no tremor or deformity, muscle spasm, joint laxity, or muscle atrophy.  There was no objective evidence of instability or weakness.  The examination indicated that the medial and lateral collateral ligaments in 30 degrees of flexion were normal.  The anterior and posterior cruciate ligaments in 30 degrees of flexion, with foot stabilized, were normal.  McMurray's test was negative.

VA treatment records dated from April 2009 to August 2009 show treatment for left knee disability, in the form of injections into the knee joint.  

Based upon the June 2009 VA examination and the relevant treatment records, and in accordance with 38 C.F.R. § 3.105(e), the RO proposed to reduce the rating for the Veteran's mild MCL laxity, left knee, from 10 percent to a noncompensable rating in a September 2009 letter (with a copy of the September 2009 rating decision proposing the reduction attached). 

In an October 2009 statement, the Veteran disagreed with the proposed rating reduction, noting that he must either use a brace and/or walking device to assist with left knee stability and control.  He also indicated that he experienced considerable pain in his left knee during any type of movement, as well as chronic aching when seated. 

In support of his claim, the Veteran submitted a September 2009 letter authored by his VA treating physician.  Such physician indicated that the Veteran is being followed by the Rheumatology Clinic for chronic left knee pain and a diagnosis of osteoarthritis of the left knee.  The physician stated that the Veteran was in treatment and receiving injections in the left knee.  

In November 2009, the RO implemented the reduction to a noncompensable rating, effective from March 1, 2010. 

In a December 2009 letter, another VA treating physician also stated that the Veteran is being treated by the Rheumatology Clinic for his left knee pain.  The physician noted that the recent injections of Hyalgan to the left knee will never "cure" his left knee disability.  In a February 2010 letter, the same physician stated that the Veteran has been given Hyalgan injections to his left knee in the past to treat his mild collateral ligament laxity.  The physician indicated that these injections only treat the symptoms of pain and are a "TEMPORARY FIX."   The physician indicated further that the mild MCL laxity, left knee, diagnosis had not changed since the Veteran's first claim.  

According to a March 2011 Informal Conference Report, the Veteran's representative indicated that the Veteran began wearing a hard brace to help stabilize his left knee.

During a May 2011 VA examination, the Veteran reported left knee pain, stiffness, swelling, weakness, lack of endurance, and instability requiring use of a brace.  He stated that his left knee frequently gives way and "pops out" and it often feels unstable.  He also indicated that he generally walks with a cane, but did not bring it to the examination.  The examiner stated that there was no evidence of pain with varus and valgus stresses to the left knee joint.  Left knee joint medial and lateral collateral ligaments were stable with no motion to varus and valgus stresses at 0 degrees and at 30 degrees of flexion.  Left knee joint anterior and posterior cruciate ligaments were stable with no motion at 30 and 90 degrees of flexion.  Left knee joint medial and lateral menisci were stable with a negative McMurray's test.  There were no objective signs of left knee joint instability, lateral instability, ligament laxity, or recurrent subluxation.
When comparing the findings of the 2006 VA examination, which prompted the rating reduction, to the subsequent VA examinations and treatment records, the Board finds that the rating reduction was improper.  Although ligament laxity, joint instability, or subluxation in the left knee was not objectively shown during the June 2009 and May 2011 VA examinations, the Veteran competently and credibly reported to the examiners that he had experienced frequent episodes of left knee instability, requiring the use of a brace.  In addition, the medical evidence shows that the Veteran continues to be followed by a VA Rheumatology Clinic and that Hyalgan injections are required to treat his left knee condition.  His treating physicians clearly indicate that the Hyalgan injections are only a temporary fix and that the Veteran's left knee diagnosis has not changed since his first claim.  

VA has a duty to justify a reduction in benefits and considering all the evidence of record, the Board finds that improvement of the Veteran's left knee laxity had not been shown by a preponderance of the evidence.  Accordingly, restoration of the 10 percent rating, effective March 1, 2010, is warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 4.71a, DC 5257 (2014).

ORDER

Subject to the laws and regulations governing payment of monetary benefits, effective March 1, 2010, a 10 percent rating assigned for service-connected MCL laxity, left knee, is restored.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


